 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CLEVELAND EVANS,                                      1:19-cv-00760-JLT (PC)

12                       Plaintiff,
                                                            ORDER TO SUBMIT APPLICATION
13           v.                                             TO PROCEED IN FORMA PAUPERIS
                                                            OR PAY FILING FEE WITHIN 21 DAYS
14    S. SHERMAN, et al.,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C.

18   ' 1983. Plaintiff has not paid the $400.00 filing fee, or submitted an application to proceed in

19   forma pauperis pursuant to 28 U.S.C. ' 1915. Accordingly, the Court ORDERS:

20          Within 21 days of the date of service of this order, plaintiff shall submit the attached

21   application to proceed in forma pauperis, completed and signed, or in the alternative, pay the

22   $400.00 filing fee for this action. No requests for extension will be granted without a showing

23   of good cause. Failure to comply with this order will result in dismissal of this action.

24
     IT IS SO ORDERED.
25
        Dated:     June 1, 2019                                  /s/ Jennifer L. Thurston
26
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
